         Case 1:16-cr-00717-AJN Document 86 Filed 09/15/20 Page 1 of 1


                                                                                      9/15/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                –v–
                                                                    16-cr-717 (AJN)
  Gerardo Gernandez,
                                                                        ORDER
                        Defendants.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of the Defendant’s pro se motion for compassionate release. Dkt.

No. 85. The Government is ordered to reply to the Defendant’s motion no later than September

23, 2020. The Defendant may file a reply no later than October 9, 2020.

       The Clerk of Court is respectfully directed to mail this Order to the pro se Defendant.

       SO ORDERED.


 Dated: September 15, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
